 

 

USDC-SDNY

 

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2/21 {2.02
JESSE KORMAN,
Plaintiff,
No. 19-CV-6918 (RA)
Vv.
ORDER
FOX NEWS NETWORK, LLC,
Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

It has been reported to the Court that this case has been settled in principle. Accordingly,
it is hereby:

ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s docket if the application to restore the
action is made within thirty (30) days. Any application to reopen this action must be filed within
thirty (30) days of this order, and any application filed thereafter may be denied solely on that
basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,
the terms of the agreement must be placed on the public record and “so ordered” by the Court
within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.
2015}. The Clerk of Court is respectfully directed to terminate the motion at Docket Entry 22 and
close this case.

SO ORDERED.

Dated: February 21, 2020
New York, New York

 

Ronnie Abrams
United States District Judge

 
